        Case 2:20-cv-01763-NIQA Document 21 Filed 10/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES EVERETT SHELTON, individually,
  and on behalf of all others similarly situated,

                         Plaintiff,
                                                      Civil Action No. 2:20-cv-01763
  v.                                                  Hon. Nitza I. Quiñones Alejandro

  COMCAST CORPORATION and COMCAST
  CABLE COMMUNICATIONS, LLC,

                         Defendants.

 JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO REPLY TO MOTION
            TO COMPEL ARBITRATION AND STAY LITIGATION

       Pursuant to Local Rule 7.4(b), Plaintiff, James Everett Shelton, and Defendants, Comcast

Corporation and Comcast Cable Communications, LLC (collectively “Comcast”), by and through

their undersigned counsel, stipulate and agree that Comcast shall have a one week extension of

time to submit its Reply to Motion to Compel Arbitration and Stay Litigation to and including

October 20, 2020.

Dated: October 8, 2020

/s/ Gregory J. Gorski                               /s/ Seamus C Duffy
Gregory J. Gorski (ID No. 91365)                    Seamus C. Duffy (ID No. 52501)
Gorski Law, PLLC                                    Julie A. Busta (ID No. 311933)
1635 Market Street, Suite 1600                      Akin Gump Strauss Hauer & Feld LLP
Philadelphia, PA 19103                              Two Commerce Square
Attorney for Plaintiff                              2001 Market St., Suite 4100
                                                    Philadelphia, PA 19103
                                                    Attorneys for Defendants



Approved and So Ordered this 9th day of October, 2020.
                                           BY THE COURT:
                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
